Exhibit 10.14

 

CHANGE IN CONTROL AGREEMENT

 

This Change in Control Agreement (the “Agreement”), made as of the      day of
                    , 200  , between H.B. Fuller Company, a Minnesota
corporation (“H.B. Fuller”) and its Subsidiaries (individually and collectively
the “Company”), and                      (the “Executive”).

 

WITNESSETH:

 

WHEREAS, the Company considers the recruitment and maintenance of sound and
vital management to be essential to protecting and enhancing its best interests
and those of its shareholders; and

 

WHEREAS, the Company recognizes that the potential for a change in control may
make it difficult to hire and retain strong management personnel; and

 

WHEREAS, the Company recognizes that the possibility of a change in control of
H.B. Fuller may exist and that, in the event negotiations are commenced to bring
about such a change in control, uncertainty and questions may arise among
management that could result in the distraction or departure of management
personnel to the detriment of the Company and the shareholders; and

 

WHEREAS, the Company has determined that appropriate steps should be taken to
reinforce and encourage the Executive’s continued attention and dedication as an
executive officer to his or her assigned duties without distraction in the face
of potentially disruptive circumstances arising from the possibility of a change
in control of H.B. Fuller;

 

NOW THEREFORE, the Company and the Executive agree as follows:

 

1. Definitions.

 

The following words and terms used in this Agreement shall have the following
meanings:

 

1.1 “Accounting Firm” has the meaning given that term in Section 4.2.

 

1.2 “Change in Control” means:

 

  (a) a public announcement (which, for purposes hereof, shall include, without
limitation, a report filed pursuant to Section 13(d) of the Securities Exchange
Act of 1934, as amended (the “Exchange Act”)) that any individual, corporation,
partnership, association, trust or other entity becomes the beneficial owner (as
defined in Rule 13(d)(3) promulgated under the Exchange Act), directly or
indirectly, of securities of the Company representing 15% or more of the voting
power of the Company then outstanding;

 

  (b) the individuals who, as of the date of this Agreement, are members of the
Board of Directors of the Company (the “Incumbent Board”) cease for any reason
to constitute at least a majority of the Board (provided, however, that if the
election or nomination for election by the Company’s shareholders of any new
director was approved by a vote of at least a majority of the Incumbent Board,
such new director shall be considered to be a member of the Incumbent Board);

 

  (c)

the approval of the shareholders of the Company of (i) any consolidation, merger
or statutory share exchange of the Company with any person in which the
surviving entity would not have as its directors at least 60% of the Incumbent
Board and as a result of which those persons who were shareholders of the
Company immediately prior to such transaction would not hold, immediately after
such transaction, at least 60% of the voting power of the Company then
outstanding or the combined voting power of the surviving entity’s then
outstanding voting securities; (ii) any sale, lease, exchange or other transfer

 



--------------------------------------------------------------------------------

 

in one transaction or series of related transactions substantially all of the
assets of the Company; or (iii) the adoption of any plan or proposal for the
complete or partial liquidation or dissolution of the Company; or

 

a determination by a majority of the members of the Incumbent Board, in their
sole and absolute discretion, that there has been a Change in Control of the
Company.

 

The Company shall notify the Executive promptly of the occurrence of a Change in
Control.

 

“Cause” means any act by the Executive that is materially inimical to the best
interests of the Company and that constitutes common law fraud, a felony or
other gross malfeasance of duty on the part of the Executive.

 

“Code” means the Internal Revenue Code of 1986, as amended.

 

1.5 “Date of Termination” means the date the Executive’s employment is
terminated under this Agreement whether by the Company or by the Executive.

 

1.6 “Disability” means leaving active employment and qualifying for and
receiving disability benefits under the Company’s long-term disability programs
as in effect from time to time.

 

1.7 “Effective Date” means the first date after the date of this Agreement on
which a Change in Control occurs.

 

“Employment Agreement” means an employment agreement, if any, between the
Company and the Executive.

 

“Excise Tax” has the meaning given the term in Section 4.1.

 

1.10 “Good Reason” means:

 

(a) a material change in the Executive’s pay consisting of a 10% or more
reduction in total cash compensation opportunity as in effect immediately prior
to the Change in Control (unless such reduction is part of an across-the-board
uniformly applied reduction affecting all senior executives of the Company); or

 

(b) a significant diminution in the Executive’s authority and duties as in
effect immediately prior to the Change of Control (excluding an isolated,
insubstantial or inadvertent action not taken in bad faith that is remedied
promptly by the Company after receiving notice); provided, however, that a
change of the individual or officer to whom the Executive reports, in and of
itself, would not constitute diminution; or

 

a change of the Executive’s principal work location of 50 or more miles from
that immediately prior to the Change in Control.

 

The Executive shall not be deemed to have terminated employment for Good Reason
unless the termination occurs within 180 days after the Executive is notified by
the Company of the event constituting Good Reason or, if later, within 180 days
after the occurrence of such event.

 

1.11 “Gross-Up Payment” has the meaning given that term in Section 4.1.

 

“Payment” has the meaning given that term in Section 4.1.

 

1.13 “Protected Period” means the 24-month period immediately following each and
every Change in Control.

 

1.14 “Termination Benefits” means those benefits described in Section 2 of the
Agreement.

 



--------------------------------------------------------------------------------

“Subsidiaries” means any and all companies at least fifty percent (50%) owned,
directly or indirectly, by H.B. Fuller.

 

1.16 “Underpayment” has the meaning given that term in Section 4.2.

 

2. Benefits Upon Termination of Employment.

 

2.1 General. If, during the Protected Period following each Change in Control,
the Executive’s employment is terminated either (i) by the Company (other than
for Cause or Disability), or (ii) by the Executive for Good Reason, then the
Executive (or his estate or personal representative), shall be entitled to the
Termination Benefits provided in this Section 2.

 

Base Salary and Bonus Through Date of Termination. The Company shall promptly
pay the Executive his or her full base salary through the Date of Termination at
the rate in effect at the time notice of termination is given. In addition, the
Company shall promptly pay the amount of any bonus or incentive for the year in
which the Date of Termination occurs (based on the target bonus for the
Executive for the year) prorated to the Date of Termination (without application
of any denial provisions based on unsatisfactory personal performance or any
other reason).

 

Severance Payment. The Company shall pay the Executive a severance payment equal
to three times the sum of: (a) the Executive’s highest base salary, on an
annualized basis, established by the Company during the period commencing three
months prior to the occurrence of the Change in Control and ending on the date
of the Executive’s termination of employment plus (b) the Executive’s target
Annual Incentive Compensation established by the Company and in effect
immediately prior to the Change in Control. The severance payment shall be made
in a lump-sum within ten days of the Date of Termination.

 

Medical and Dental Coverage. The Executive shall be entitled to continued
coverage under any medical or dental plan (but not under other Company benefit
plans) maintained by the Company in which the Executive was participating at the
time of the Executive’s termination of employment, for a period of three years
following the Executive’s termination of employment. Rules comparable to those
governing the provision of continuation coverage under Section 602 of ERISA
shall apply to the coverage provided under this Section 2.4, except that:

 

the coverage may not be discontinued prior to the expiration of the period
specified in this Section 2.4, except for the Executive’s failure to make a
required contribution;

 

the contributions required of the Executive for such coverage may not exceed the
contributions required for the same coverage from a similarly situated active
employee; and

 

if the Company discontinues the plan or plans in which the Executive was
participating prior to the expiration of such three year period, the Company
shall substitute equivalent coverage under one or more other plans or, if there
are no other plans, under one or more individual insurance policies.

 

It is the intent of the Company that neither the coverage provided pursuant to
this Section 2.4, nor the benefits received as a result of such coverage, shall
be subject to U.S. income taxation to the Executive. Accordingly, if the Company
determines that the coverage to be provided under this Section 2.4 would cause a
self-insured plan maintained by the Company to be in violation of the
nondiscrimination requirements of Section 105(h) of the Code, it shall
substitute insured coverage providing equivalent benefits, at no greater cost to
the Executive, to the extent necessary to avoid such discrimination.

 

2.5 Outplacement Services. The Company shall pay for any outplacement services
provided to the Executive; provided, that the total amount paid for such
services shall not exceed $25,000. The Company shall pay (or, at its option,
reimburse the Executive) for such services within ten days after its receipt of
a statement from the service provider.

 



--------------------------------------------------------------------------------

2.6 Termination Which Does Not Require Payment Of Termination Benefits. No
Termination Benefits need to be provided by the Company to the Executive under
this Section 2 if the Executive’s employment is terminated:

 

(a) by the Executive for any reason other than for Good Reason;

 

(b) by the Company for Cause or Disability;

 

(c) by death; or

 

by either the Executive or the Company for any reason at any time other than
during the Protected Period following each Change in Control.

 

3. No Mitigation.

 

The Executive’s benefits provided in Section 2 shall be in consideration of the
Executive’s past service and the Executive’s continued service from the date of
this Agreement. The Executive shall not be required to mitigate the amount of
any Termination Benefits provided under Section 2 by seeking other employment or
otherwise.

 

4. Certain Additional Payments by the Company.

 

4.1 Anything in this Agreement to the contrary notwithstanding:

 

(a) In the event it shall be determined that any payment or distribution by the
Company to or for the benefit of the Executive, whether paid or payable or
distributed or distributable pursuant to the terms of this Agreement or
otherwise, but determined without regard to any additional payments required
under this Section 4, (a “Payment”) would be subject to the tax imposed by
section 4999 of the Code (such excise tax, together with any such interest and
penalties, are collectively referred to as the “Excise Tax”), and if the amount
of the Executive’s total “Parachute Payments” (as defined in section 280G(b)(2)
of the Code) with respect to the same Change in Control does not exceed 330% of
the Executive’s “Base Amount” (as defined in section 280G(b)(3) of the Code),
then the Payment shall be adjusted until the amount of the Executive’s Parachute
Payments equals 299% of the Base Amount. The adjustments shall be made in such
manner, and to such payments or other benefits, as the Executive and the Company
shall mutually agree.

 

(b) In the event it shall be determined that a Payment would be subject to the
Excise Tax and the amount of the Executive’s total Parachute Payments with
respect to the same Change in Control exceeds 330% of the Base Amount, or in the
event an Excise Tax is actually assessed with respect to a Payment, then the
Executive shall be entitled to receive an additional payment (a “Gross-Up
Payment”) in an amount such that after payment by the Executive of all taxes and
any benefits that result from the deductibility by the Executive of such taxes
(including, in each case, any interest or penalties imposed with respect to such
taxes), including, without limitation, any income taxes (and any interest and
penalties imposed on them) and Excise Tax imposed upon the Gross-Up Payment, the
Executive retains an amount of the Gross-Up Payment equal to the Excise Tax
imposed upon the Payments.

 

4.2 Subject to the provisions of Section 4.3, all determinations required to be
made under this Section 4, including whether and when a Gross-Up Payment is
required and the amount of such Gross-Up Payment and the assumptions to be
utilized in arriving at such determination, shall be made by the a nationally
recognized public accounting firm as may be designated by the Company (the
“Accounting Firm”) which shall provide detailed supporting calculations both to
the Company and the Executive within 15 business days of the receipt of notice
from the Executive that there has been a Payment, or such earlier time as is
requested by the Company. All fees and expenses of the Accounting Firm shall be
borne solely by the Company. Any Gross-Up Payment, as determined pursuant to
this Section 4, shall be paid by the Company to or for the benefit of the
Executive within five days of the receipt of the Accounting Firm’s
determination. Any determination by the Accounting Firm shall be binding upon
the Company and

 



--------------------------------------------------------------------------------

the Executive. Notwithstanding any other provision of this Section 4, the
Company may withhold and pay over to the Internal Revenue Service, for the
benefit of the Executive, all or any portion of the Gross-Up Payment that it
determines in good faith it is required to withhold. Executive consents to such
withholding. As a result of the uncertainty in the application of Section 4999
of the Code at the time of the initial determination by the Accounting Firm
hereunder, it is possible that Gross-Up Payments which will not have been made
by the Company should have been made (“Underpayment”), consistent with the
calculations required to be made. In the event that the Company exhausts its
remedies pursuant to Section 4.3 and the Executive is required to make a payment
of any Excise Tax, the Accounting Firm shall determine the amount of the
Underpayment that has occurred and any such Underpayment shall be promptly paid
by the Company to or for the benefit of the Executive.

 

4.3 The Executive shall notify the Company in writing of any claim by the
Internal Revenue Service that, if successful, would require the payment by the
Company of the Gross-Up Payment. Such notification shall be given as soon as
practicable but no later than ten business days after the Executive is informed
in writing of such claim and shall apprise the Company of the nature of such
claim and the date on which such claim is requested to be paid. The Executive
shall not pay such claim prior to the expiration of the 30-day period following
the date on which it gives such notice to the Company (or such shorter period
ending on the date that any payment of taxes with respect to such claim is due).
If the Company notifies the Executive in writing prior to the expiration of such
period that it desires to contest such claim, the Executive shall:

 

(a) give the Company any information reasonably requested by the Company
relating to such claim;

 

(b) take such action in connection with contesting such claim as the Company
shall reasonably request in writing from time to time, including, without
limitation, accepting legal representation with respect to such claim by an
attorney reasonably selected by the Company;

 

(c) cooperate with the Company in good faith in order effectively to contest
such claim; and

 

(d) permit the Company to participate in any proceedings relating to such claim;

 

provided, however, that the Company shall bear and pay directly all costs and
expenses (including additional interest and penalties) incurred in connection
with such contest and shall indemnify and hold the Executive harmless, on an
after-tax basis, for any Excise Tax or income tax (including interest and
penalties with respect thereto) imposed as a result of such representation and
payment of costs and expenses. Without limitation on the foregoing provisions of
this Section 4.3, the Company shall control all proceedings taken in connection
with such contest and, at its sole option, may pursue or forgo any and all
administrative appeals, proceedings, hearings and conferences with the taxing
authority in respect of such claim and may, at its sole option, either direct
the Executive to pay the tax claimed and sue for a refund or contest the claim
in any permissible manner, and the Executive agrees to prosecute such contest to
a determination before administrative tribunal, in a court of initial
jurisdiction and in one or more appellate courts, as the Company shall
determine; provided, however, that if the Company directs the Executive to pay
such claim and sue for a refund, the Company shall advance the amount of such
payment to the Executive, on an interest-free basis and shall indemnify and hold
the Executive harmless, on an after-tax basis, from any Excise Tax or income tax
(including interest or penalties with respect thereto) imposed with respect to
such advance or with respect to any imputed income with respect to such advance;
and further provided that any extension of the statute of limitations relating
to payment of taxes for the taxable year of the Executive with respect to which
such contested amount is claimed to be due is limited solely to such contested
amount. Furthermore, the Company’s control of the contest shall be limited to
issues with respect to which a Gross-Up Payment would be payable hereunder and
the Executive shall be entitled to settle or contest, as the case may be, any
other issue raised by the Internal Revenue Service or any other taxing
authority.

 

4.4 If, after the receipt by the Executive of an amount advanced by the Company
pursuant to Section 4.1 or 4.3, the Executive becomes entitled to receive any
refund with respect to such claim, the Executive shall (subject to the Company’s
complying with the requirements of Section 4.3) promptly pay to the Company the
amount of such refund (together with any interest paid or credited thereon after
taxes

 



--------------------------------------------------------------------------------

applicable thereto). If, after the receipt by the Executive of an amount
advanced by the Company pursuant to Section 4.3, a determination is made that
the Executive shall not be entitled to any refund with respect to such claim and
the Company does not notify the Executive in writing of its intent to contest
such denial of refund prior to the expiration of 30 days after such
determination, then such advance shall be forgiven and shall not be required to
be repaid and the amount of such advance shall offset the amount of Gross-Up
Payment required to be paid.

 

5. Notice of Termination.

 

During the Protected Period, any purported termination by the Company of the
Executive’s employment for Cause or Disability or by the Executive for Good
Reason shall be communicated by notice of termination to the other party. A
notice of termination shall include the specific reason for termination relied
upon and shall set forth in reasonable detail, the facts and circumstances
claimed to provide a basis for termination of employment.

 

Any dispute by a party hereto regarding a notice of termination delivered to
such party must be conveyed to the other party within 30 days after the notice
of termination is given. If the particulars of the dispute are not conveyed
within the 30 day period, then the disputing party’s claims regarding the
termination shall be deemed forever waived.

 

6. Successor; Binding Agreement.

 

The Company will require any successor (whether direct or indirect, by purchase,
merger, consolidation or otherwise) to all or substantially all of the business
and/or assets of the Company to assume and agree to perform this Agreement in
the same manner and to the same extent that the Company would be required to
perform it if no such succession had taken place. Failure of the Company to
obtain such agreement prior to the effectiveness of any such succession shall be
a breach of this Agreement and shall entitle the Executive, at his or her
election, to Termination Benefits from the Company in the same amount and on the
same terms as the Executive would be entitled to if he or she terminated his or
her employment for Good Reason during a Protected Period, except that for
purposes of implementing the foregoing, the date on which any such election
becomes effective shall be deemed the Date of Termination. As used in this
Agreement, “Company” shall mean the Company and any successor to its business
and/or assets as described above or which otherwise becomes bound by all the
terms and provision of this Agreement by operation of law.

 

This Agreement shall inure to the benefit of and be enforceable by the
Executive’s personal or legal representatives, executors, administrators,
successors, heirs, distributees, devisees and legatees. If the Executive should
die while any amount would still be payable to him or her hereunder if Executive
had continued to live, all such amounts, unless otherwise provided herein, shall
be paid in accordance with the terms of this Agreement to his designee or, if
there is no such designee, to his estate.

 

7. Miscellaneous.

 

7.1 Notice. All notices, elections, waivers and all other communications
provided for in this Agreement shall be in writing and shall be deemed to have
been duly given when delivered or mailed by United States certified mail, return
receipt requested, postage prepaid, to such address as either party may have
furnished to the other in writing in accordance herewith, except that notices of
change of address shall be effective only upon receipt.

 

7.2 No Waiver. No provision of this Agreement may be modified, waived or
discharged unless such waiver, modification or discharge is agreed to in writing
signed by the Executive and the Chief Executive Officer of the Company. No
waiver by either party at any time of any breach by the other party of, or
compliance with, any condition or provision of this Agreement to be performed by
such other party shall be deemed a waiver of similar or dissimilar provisions or
conditions at the same or at any prior or subsequent time. No agreements or
representations, oral or otherwise, express or implied, with respect

 



--------------------------------------------------------------------------------

to the subject matter hereof have been made by either party which are not set
forth expressly in this Agreement.

 

7.3 Legal Expenses. If the Executive institutes or defends any legal action to
enforce the Executive’s rights under, or to defend the validity of, this
Agreement, and if the Executive prevails in such legal action, the Executive
shall be entitled to recover from the Company any actual expenses for attorney’s
fees and disbursements incurred by the Executive.

 

7.4 Term of Agreement. The term of this Agreement shall continue for an initial
period of three years from the date of this Agreement. On each anniversary of
this Agreement, the term shall be extended for an additional year unless prior
to an anniversary date H.B. Fuller’s Board of Directors cause a notice of
nonrenewal to be sent to the Executive. Any Termination Benefits due pursuant to
this Agreement shall continue to be an obligation of the Company and enforceable
by the Executive until paid in full.

 

7.5 Controlling Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Minnesota.

 

7.6 Severability. Each section, subsection or paragraph of this Agreement shall
be deemed severable and if for any reason any portion of this Agreement is
unenforceable, invalid or contrary to any existing or future law, such
unenforceability or invalidity shall not affect the applicability or validity of
any other portion of this Agreement.

 

7.7 Nondisparagement. The Executive agrees that he or she will not make
statements, publicly or otherwise, which disparage or are adverse to the
interests of the Company. If the Executive breaches this provision, the Company
retains the right to seek equitable or other legal relief, including an
immediate refund of moneys paid hereunder.

 

7.8 Confidentiality. The Executive agrees that all information, facts or
occurrences relating to: (1) all negotiations leading to any Change in Control;
(2) the existence and contents of this Agreement; and (3) all formulas,
processes, customer lists, computer user identifiers and passwords, and all
purchasing, engineering, accounting, marketing and other information, not
generally known and proprietary to the Company, including but not limited to,
information relating to research, development, manufacturing, marketing or sale
of the Company’s products shall be and are hereby deemed to be confidential
information (“Confidential Information”) of the parties to this Agreement. The
Executive agrees not to use or disclose any Confidential information except by
written consent of the Company. If the Executive breaches this provision, the
Company retains the right to seek equitable or other legal relief, including an
immediate refund of moneys paid hereunder.

 

7.9 Employment Agreement. Any benefits provided to the Executive under this
Agreement will, unless specifically stated otherwise in this Agreement, be in
addition to and not in lieu of any benefits that may be provided the Executive
under an Employment Agreement, if any, with the Company; provided, however, that
any benefits provided to the Executive under this Agreement will be in lieu of
any Contingent Termination Payments made pursuant to a Non-Competition Agreement
between the Company and Executive.

 

Nothing in this Agreement is to be deemed to give the Company the right to take
any action or engage in any omission with respect to the Executive at any time
when any such action or omission is not permissible and proper under any
Employment Agreement if then in force. Similarly, except as provided otherwise
in this Agreement, nothing in this Agreement is to be deemed to give the
Executive the right to take any action or engage in any omission with respect to
the Company at any time when any such act or omission is not permissible and
proper under any Employment Agreement if then in force.

 

This Agreement shall continue in force so long as the Executive remains employed
by the Company and shall not be affected by any termination of any Employment
Agreement.

 



--------------------------------------------------------------------------------

7.10 Integration and Supercedure. This Agreement contains all the
representations and understandings, and supercedes any previous agreements
between the Company and the Executive pertaining to payment of Termination
Benefits in the event of a Change in Control.

 

7.11 Title and Captions. All section, subsection or paragraph titles or captions
contained in this Agreement are for convenience only and shall not be deemed
part of the text of this Agreement.

 

IN WITNESS WHEREOF, this Agreement has been executed as of the day and year
first above written.

 

H.B. FULLER COMPANY, on

behalf of itself and each Subsidiary

  

EXECUTIVE:

  

Name

 